MARTIN, Justice.
Appellants filed in justice court a statutory proceeding under article 3S25, R. S. 1925, against appellee, the sheriff of Terry county, alleging in substance his failure to execute an order of sale issued out of said court and asking for the amount of the judgment theretofore recovered, and which formed the basis, of said order of sale. Default judgment in such proceedings was rendered against ap-pellee for the full amount prayed for, from which he regularly perfected an appeal to county court. Upon a trial in county court judgment was entered for appellee, from which this appeal is prosecuted.
No statement of facts accompanies the record. The transcript contains no specific showing either pro or con, as to the existence of pleadings in behalf of appellee.
 There being no showing of any pleadings to support the judgment in behalf of ap-pellee, the claim is made that fundamental error is presented. Pleadings in cases originating in justice court, except where otherwise provided, may be either oral or written or partly oral and partly written. This being-true, it is our duty to presume here, in the absence of a contrary showing, that proper oral pleadings existed to support the judgment under attack. Hart v. Wilson (Tex. Civ. App.) 53 S.W.(2d) 1029, and authorities there cited.
If there existed no oral pleadings, nor any evidence to support this judgment, it devolved upon the appellants to make this showing. Presumptions are indulged in support of, but not against the validity of, judgments. Hart v. Wilson, supra.
Nor can we examine the facts contained in the record of another case formerly on appeal and decided by this court, as contended by appellant, to supply what may be needed to give validity to the present claim of appellant. Zarate v. Unknown Heirs of Zarate (Tex. Civ. App.) 204 S. W. 697, and authorities cited; 23 C. J. p. 113.
No fundamental error appearing in the record, the judgment is affirmed.